Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 


Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lehua Wang on 03/23/2021.  Possible amendment was discussed in order to put the Application in a condition for allowance.  Claim 17 has been cancelled.  


The  new set of claim should be appeared as bellows:

1.	 (Currently Amended) A system, comprising:
a plurality of sensor modules attached to a kinematic chain of a user, each respective sensor module in the plurality of sensor modules having an inertial measurement unit and being attached to a part of the kinematic chain of the user to track an orientation of the part during a sequence of actions of the user, wherein the kinematic chain includes a plurality of parts connected via joints and at least one part of the kinematic chain has no attached sensor module with an inertial measurement unit; and
a computing device coupled to the plurality of sensor modules and configured to:

compute, using a second technique and based on the measurements of inertial measurement units of the sensor modules, second orientation measurements of the part having no attached sensor module in the kinematic chain, the second orientation measurements being computed for the plurality of time instances respectively during the sequence of actions of the user;
determine, using an artificial neural network and for each respective time instance in the plurality of time instances, whether a measurement in the first orientation measurements computed for the time instance using the first technique is more accurate than a corresponding measurement in the second orientation measurements computed for the time instance using the second technique, wherein the artificial neural network is trained through:
generating, using a particular sensor module attached to the particular part of a person, orientation measurements of the particular part at time instances during a sequence of actions of the person; and
comparing the orientation measurements generated by the particular sensor module with first orientation measurements computed using the first technique and second orientation measurements computed using the second technique to identify classifications of whether the first technique or the second technique is more accurate at the time instances during the sequence of actions of the person; and
control a computer model of the kinematic chain of the user using a more accurate one in:
the measurement in the first orientation measurements computed using the first technique for the time instance, and
the corresponding measurement in the second orientation measurements computed using the second technique for the time instance.
2.	(Original) The system of claim 1, wherein the artificial neural network contains one or more long short-term memory (LSTM) units.
3.	(Original) The system of claim 1, wherein the artificial neural network includes a recurrent neural network.
4.	(Original) The system of claim 1, wherein the first technique computes the first orientation measurements using an artificial neural network.
5.	(Original) The system of claim 4, wherein the second technique computes the second orientation measurements based on assumed orientation relations in the kinematic chain of the user.
6.	(Original) The system of claim 5, wherein the kinematic chain of the user includes a hand of the user and an upper arm of the user connected by a forearm of the user, wherein the forearm has no attached inertial measurement unit.
7.	(Original) The system of claim 5, wherein the artificial neural network used in the first technique is trained to predict orientation measurements of a tracking technique not used in the system.
8.	(Original) The system of claim 7, wherein the tracking technique is configured to determine orientations of parts of the kinematic chain using an optical tracking system.
9.	(Original) The system of claim 8, wherein the artificial neural network used in the first technique includes Long Short-Term Memory (LSTM) units.
10.	(Original) The system of claim 1, wherein the inertial measurement unit includes a micro-electromechanical system (MEMS) gyroscope.
11.	(Original) The system of claim 10, wherein the inertial measurement unit further includes a magnetometer and a MEMS accelerometer.
12.	(Currently Amended) A method, comprising:
generating, by a plurality of sensor modules attached to a kinematic chain of a user, orientation measurements, each respective sensor module in the plurality of sensor modules having an inertial measurement unit, the respective sensor module being attached to a part of the kinematic chain of the user to track an orientation of the part during a sequence of actions of the user, wherein the kinematic chain includes a plurality of parts connected via joints and at least one part of the kinematic chain has no attached inertial measurement unit;
receiving, in a computing device coupled to the plurality of sensor modules, the orientation measurements generated by the sensor modules;
computing, by the computing device using a first technique and based on the orientation measurements generated by the sensor modules, first orientation measurements of the part having no attached inertial measurement unit in the kinematic chain, the first orientation measurements being computed for a plurality of time instances respectively during the sequence of actions of the user;
computing, by the computing device using a second technique and based on the orientation measurements generated by the sensor modules, second orientation measurements of the part having no attached inertial measurement unit in the kinematic chain, the second orientation measurements being computed for the plurality of time instances respectively during the sequence of actions of the user;
selecting, by the computing device using an artificial neural network and for each respective time instance in the plurality of time instances, a measurement from:
a measurement in the first orientation measurements computed using the first technique for the time instance, and
a corresponding measurement in the second orientation measurements computed using the second technique for the time instance, wherein the artificial neural network is trained through:
generating, using a particular sensor module attached to the particular part of a person, orientation measurements of the particular part at time instances during a sequence of actions of the person; and
comparing the orientation measurements generated by the particular sensor module with first orientation measurements computed using the first technique and second orientation measurements computed using the second technique to identify classifications of whether the first technique or the second technique is more accurate at the time instances during the sequence of actions of the person; and
controlling, by the computing device, a computer model of the kinematic chain of the user using the measurement selected from:
the measurement in the first orientation measurements computed using the first technique for the time instance, and
the corresponding measurement in the second orientation measurements computed using the second technique for the time instance.
13.	(Original) The method of claim 12, wherein the artificial neural network includes a recurrent neural network, or a fully connected deep network, or any combination thereof.
14.	(Original) The method of claim 13, wherein the artificial neural network contains at least a long short-term memory (LSTM) unit, or a gated recurrent unit (GRU), or any combination thereof.
15.	(Original) The method of claim 12, wherein the first technique computes the first orientation measurements using a recurrent neural network; and second technique computes the second orientation measurements based on assumed orientation relations in the kinematic chain of the user.
16.	(Currently Amended) A method, comprising:
receiving, in a computing device, orientation measurements generated by a plurality of sensor modules attached to a kinematic chain of a user, each respective sensor module in the plurality of sensor modules having an inertial measurement unit and being attached to a part of the kinematic chain of the user to track an orientation of the part during a sequence of actions of the user, wherein the kinematic chain includes a plurality of parts connected via joints;
computing, by the computing device using a first technique and based on the orientation measurements generated by the sensor modules, first orientation measurements of a particular part in the plurality of parts connected via the joints, the first orientation measurements being computed for a plurality of time instances respectively during the sequence of actions of the user;
computing, by the computing device using a second technique and based on the orientation measurements generated by the sensor modules, second orientation measurements of the particular part, the second orientation measurements being computed for the plurality of time instances respectively during the sequence of actions of the user;
identifying, in the computing device, classifications of whether a measurement in the first orientation measurements computed using the first technique for each respective time instance in the plurality of time instances is more accurate than a corresponding measurement in the second orientation measurements computed using the second technique for the time instance, including:
generating, using a particular sensor module attached to the particular part, orientation measurements of the particular part at the plurality of time instances during the sequence of actions of the user; and
comparing the orientation measurements generated by the particular sensor module with the first orientation measurements and the second orientation measurements to identify the classifications; and
training, by the computing device using a machine learning technique, an artificial neural network and for each of the plurality of time instances, to classify whether the measurement in the first orientation measurements computed using the first technique for the time instance is more accurate than the corresponding measurement in the second orientation measurements computed using the second technique for the time instance.
17.	(Canceled) 
18.	(Original) The method of claim 16, wherein the artificial neural network includes a recurrent neural network having at least one long short-term memory (LSTM) unit.
19.	(Original) The method of claim 16, wherein the first technique computes the first orientation measurements using a recurrent neural network; and second technique computes the first orientation measurements based on assumed orientation relations in the kinematic chain of the user.
20.	(Original) The method of claim 19, further comprising:
training the recurrent neural network used in the first technique to predict orientation measurements generated using a third technique;
wherein the third technique is configured to determine orientations of parts of the kinematic chain using an optical tracking system.

Allowance

1.	Claims 1-16, 18-20 are allowed. 

Reasons for Allowance:

Regarding claims 1, 12 and 16:


The closest art of record singly or in combination fails to teach or suggest the limitations “ wherein the artificial neural network is trained through: generating, using a particular sensor module attached to the particular part of a person, orientation measurements of the particular part at time instances during a sequence of actions of the person (see [0052]); and comparing the orientation measurements generated by the particular sensor module with first orientation measurements (717) computed using the first technique and second orientation measurements (727) computed using the second technique to identify classifications of whether the first technique or the second technique is more accurate at the time instances during the sequence of actions of the person; and control a computer model of the kinematic chain of the user using a more accurate one in: the measurement in the first orientation measurements computed using the first technique for the time instance, and the corresponding measurement in the second orientation measurements computed using the second technique for the time instance” (see Fig. 18 and [0052-0056]). 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692